Citation Nr: 0411055	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  03-20 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a total disability evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel







INTRODUCTION

The veteran had active military service from July 1972 to July 
1974. 
 
This appeal arises before the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois, which 
denied the veteran's claim seeking entitlement to a TDIU.  


REMAND

For the reasons set forth below, this appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify the veteran if further action is required on his part.

The veteran is service-connected for residuals of a cervical disc 
injury, C6-7 with degenerative joint disease and radiculopathy 
(rated as 60 percent disabling), for diplopia secondary to paresis 
of the left superior oblique muscles (rated as 30 percent 
disabling), for history of cerebral concussion (rated as non-
compensable), and for residuals, fracture, left fourth metacarpal 
(rated as non-compensable).  

The United States Court of Appeals for Veterans Claims (Court) has 
held that the Board may consider only independent medical evidence 
to support Board findings.  If the medical evidence of record is 
insufficient, the Board is always free to supplement the record by 
seeking an advisory opinion, ordering a medical examination or 
citing recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991); see also Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  

Inasmuch as the veteran has a 60 percent rating for his cervical 
disc disorder and a 70 percent combined rating, he meets the 
percentage requirements under 38 C.F.R. § 4.16 (a), for a TDIU.  
However, it is not clear if the veteran is unemployable solely 
because of his service-connected disabilities.  The veteran 
maintains that his spinal disability and double vision have 
prevented him from securing substantially gainful employment.  It 
is also unclear whether the veteran's hands, or his service-
connected, non-compensable residuals, fracture, left fourth 
metacarpal currently affect his employability.  Therefore, the 
veteran's claim for a TDIU should be remanded for a VA examination 
where the examiner comments on the veteran's unemployability.

To ensure full compliance with due process requirements, the case 
is REMANDED to the RO for the following development:

1.  The veteran should be requested to identify any recent private 
or VA medical treatment for his cervical disc injury, diplopia, 
hands, residuals, fracture, left fourth metacarpal and his 
cerebral concussion history, and the RO should request copies of 
all records associated with such treatment.  All VA medical 
records pertinent to his claim which have not been made of record 
should be associated with the claims file.  

2.  The RO should arrange for a VA examination(s) of all of the 
veteran's service-connected disabilities in order to determine the 
impact of these disabilities on the veteran's ability to retain 
and maintain employment.  Such tests as the examining physician 
deems appropriate should be performed.  All positive findings 
should be reported.  The claims folder and a copy of this REMAND 
must be made available to the examining physician in conjunction 
with the examination so that he/she may review pertinent aspects 
of the veteran's medical history.  The examiner should comment on 
the veteran's work history.  

The examiner should respond to each of the following items:  

a.  Taking into account his service-connected disabilities, the 
examiner should state all current manifestations of the veteran's 
cervical disc injury, C6-7 with degenerative joint disease and 
radiculopathy; all current manifestations of his diplopia 
secondary to paresis of the left superior oblique muscles; and all 
current manifestations of residuals, fracture, left fourth 
metacarpal and cerebral concussion history.

b.  The examiner should state a medical opinion as to the degree 
the service-connected cervical disc injury; diplopia; residuals, 
fracture, left fourth metacarpal disabilities; and cerebral 
concussion history (without regard to the claimant's age or 
nonservice-connected  disabilities), interfere with the claimant's 
ability to work.  

c.  The examiner must state a medical opinion as to whether the 
veteran is unable obtain or retain gainful employment because of 
his service-connected cervical disc injury, diplopia, residuals of 
fracture of the left fourth metacarpal, and cerebral concussion 
history.

All indicated testing in this regard should be accomplished.  A 
complete rationale for any opinion expressed must be provided.  

If it is not feasible to answer any of these questions, this 
should be so stated.  The claims folder and a copy of this remand 
must be made available to the examining physician in conjunction 
with the examination so that he/she may review pertinent aspects 
of the veteran's medical history.

3.  The RO should re-adjudicate the veteran's claim of entitlement 
to a TDIU.  In the event that the claim is not resolved to the 
satisfaction of the veteran, he should be furnished a Supplemental 
Statement of the Case regarding entitlement to a TDIU which 
includes a summary of the additional evidence submitted, any 
additional applicable laws and regulations, and the reason for the 
decision.  The veteran must be given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the Board, if 
in order.  

The RO must ensure that all notice and duty-to-assist provisions 
of VCAA are properly applied in the development of the claim.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 

Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





